 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    ETUATE SEKONA,                                    Case No. 1:18-cv-01065-LJO-BAM (PC)
10                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        NOTICE TO PROCEED ON COGNIZABLE
11           v.                                         CLAIM(S)
12    ZEPP, et al.,                                     (ECF No. 25)
13                       Defendants.
14

15          Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17          On October 10, 2019, the Court screened Plaintiff’s first amended complaint and found

18   that Plaintiff stated a cognizable claim against Defendant Dr. Zepp for deliberate indifference to

19   serious medical needs in violation of the Eighth Amendment arising out of the alleged delay in

20   referring Plaintiff to a urology specialist, scheduling follow-up treatment with the urology

21   specialist after surgery, and failing to provide necessary medications as prescribed by the

22   specialist, but failed to state any other cognizable claims against any other defendant. The Court

23   ordered Plaintiff to either file a second amended complaint or notify the Court in writing of his

24   willingness to proceed only on the deliberate indifference claim against Defendant Zepp, which

25   would result in Plaintiff’s voluntary dismissal of all other claims and Defendants, per Federal

26   Rule of Civil Procedure 41(a)(1)(i). (ECF No. 24.)

27          On November 4, 2019, Plaintiff notified the Court of his willingness to proceed only on

28   the cognizable claim against Defendant Dr. Zepp identified by the Court. (ECF No. 25.) As
                                                       1
 1   explained in the Court’s screening order, this notification also results in Plaintiff’s voluntary

 2   dismissal of all other claims and defendants pursuant to Rule 41(a). (ECF No. 24, p. 9.)

 3           “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his

 4   action prior to service by the defendant of an answer or a motion for summary judgment.”

 5   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 6   (quotation and citation omitted). “A plaintiff may dismiss some or all of the defendants, or some

 7   or all of his claims, through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal

 8   with the court automatically terminates the action as to the defendants who are the subjects of the

 9   notice.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (internal citations

10   omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required, the

11   parties are left as though no action had been brought, the defendant can’t complain, and the

12   district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt., 193 F.3d at

13   1078.

14           No defendants have been served in this action and no defendant has filed an answer or

15   motion for summary judgment.

16           Accordingly, IT IS HEREBY ORDERED that:

17           1. This action will proceed on Plaintiff’s first amended complaint, filed September 20,

18               2019, (ECF No. 23), against Defendant Zepp for deliberate indifference to serious

19               medical needs in violation of the Eighth Amendment;

20           2. All other claims and defendants are dismissed from this action by operation of law
21               pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i); and

22           3. The Clerk of the Court is DIRECTED to terminate all other defendants on the docket.

23
     IT IS SO ORDERED.
24

25      Dated:     November 6, 2019                             /s/ Barbara   A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
